ICJ_094_LandMaritimeBoundary_CMR_NGA_2002-10-10_JUD_01_ME_03_FR.txt. 472

DÉCLARATION DE M. LE JUGE HERCZEGH

Article 59 du Statut — Critique injustifiée contenue dans le paragraphe 238
de l'arrêt — Protection offerte aux Etats tiers dépendant de l'interprétation et
de l'application que fait la Cour.

J'ai voté pour les points du dispositif de l’arrêt que j’approuve entière-
ment. Ils expriment les mêmes conclusions auxquelles je suis parvenu
après l'examen de la présente affaire.

Je ne peux toutefois souscrire à l’idée exprimée dans le paragraphe 238
des motifs, qui dit notamment:

«La Cour estime que, en particulier dans le cas de délimitations
maritimes intéressant plusieurs Etats, la protection offerte par l’ar-
ticle 59 du Statut peut ne pas toujours être suffisante. En l’espèce, il
est possible que l’article 59 ne protège pas suffisamment la Guinée
équatoriale ou Sao Tomé-et-Principe contre les effets — même indi-
rects — d’un arrêt affectant leurs droits.»

Je vois dans cette phrase une critique à peine voilée du Statut de la
Cour, qui fait partie intégrante de la Charte des Nations Unies, que je ne
peux partager. L'article 59 du Statut a la teneur suivante: «La décision
de la Cour n’est obligatoire que pour les parties en litige et dans le cas qui
a été décidé.» C’est une conséquence nécessaire, et même inévitable, du
fait que la compétence de la Cour repose sur le consentement des parties.
La Cour doit veiller à ce qu’elle ne prenne aucune décision qui dépasse-
rait les limites définies par l’article 59 et qui en conséquence n’aurait pas
force obligatoire, mais resterait lettre morte. Il s’agit là non seulement
d’un principe de bonne administration de la justice, mais aussi d’une obli-
gation de la Cour découlant de sa mission telle que définie par son Statut,
à savoir, notamment, de régler conformément au droit international les
différends qui lui sont soumis.

Dans certaines circonstances, satisfaire à l’obligation de ne pas affecter
les droits des Etats tiers peut poser des problèmes à la Cour, ce qui ex-
plique et justifie l'inclusion dans le Statut d’une disposition concernant
l'intervention d’un Etat tiers estimant avoir dans un différend un intérêt
d'ordre juridique en cause (art. 62). L'arrêt du 14 avril 1981, rendu dans
l'affaire du Plateau continental {Tunisiel Jamahiriya arabe libyenne),
requête à fin d'intervention, et les opinions individuelles de MM. Moro-
zov, Oda et Schwebel jointes à cet arrêt, puis l'arrêt du 21 mars 1984
rendu dans l'affaire du Plateau continental (Jamahiriya arabe libyennel
Malte), requête à fin d'intervention, ainsi que les opinions dissidentes de
MM. Sette-Camara, Oda, Schwebel et Jennings, montrent bien la com-

173
473 FRONTIÈRE TERRESTRE ET MARITIME (DÉCL. HERCZEGH)

plexité du problème, et les efforts de la Cour pour donner une interpré-
tation cohérente des dispositions pertinentes du Statut et les appliquer
conformément à leurs termes et à leur esprit. Le dernier mot reste encore
à dire dans ce débat. Toutefois, comme M. Schwebel l’a exprimé d’une
manière très juste: «aucune règle d'interprétation ne permet de penser
que l’article 59 raye du Statut l’article 62» (C.1.J. Recueil 1984, p. 134,
par. 9). Par ailleurs, à mon avis tout au moins, on ne peut pas conclure
que la protection offerte aux droits des tierces parties par Particle 59 du
Statut pourrait être insuffisante. La critique de cet article me semble mal
placée.

Il ne s’agit pas là d’une règle de droit qui, en soi, protégerait ou ne
protégerait pas de manière suffisante un intérêt d’ordre juridique de tel
ou tel pays. Il s’agit bien plutôt d’une disposition qu’il revient à la Cour
d'interpréter et d'appliquer de manière telle que cette protection soit ren-
due aussi efficace que possible. Que ladite protection se révèle suffisante
ou non dépend donc de la Cour. Dans la présente espèce, la Cour a éva-
lué soigneusement les intérêts d’ordre juridique de la Guinée équatoriale
et de Sao Tomé-et-Principe, et c’est dans ce sens et dans cet esprit qu’elle
a rendu son arrêt concernant la détermination de la frontière maritime du
Cameroun et du Nigéria. Pour ce faire, elle n’avait nul besoin d’adresser
une observation critique à l’encontre d’un article du Statut.

{ Signé) Géza HERCZEGH.

174
